Citation Nr: 0517017	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for major depression for the period from April 1, 
1996 to November 6, 1996.

2.  Entitlement to an increased evaluation greater than 30 
percent for major depression for the period from November 7, 
1996 to September 3, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on three separate periods of active duty 
from June 1968 to October 1971; December 1973 to December 
1976; and June 1983 to March 1996, with additional periods of 
active duty for training and inactive duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
major depression, and a 10 percent evaluation was assigned, 
effective April 1, 1996.  The veteran appealed the initial 
rating assigned.  During the course of this appeal, the Board 
remanded this case to the RO in January 2001 for additional 
evidentiary and procedural development.  Thereafter, a 
February 2003 rating decision granted a 30 percent evaluation 
for major depression, effective November 7, 1996.  The Board 
remanded the case for additional development in December 
2003.  By a rating decision of January 2005, a 100 percent 
evaluation for major depression was granted, effective 
September 4, 2003.  The veteran continues his appeal, seeking 
an initial evaluation greater than 10 percent for major 
depression for the period from April 1, 1996 to November 6, 
1996, and an evaluation greater than 30 percent for major 
depression for the period from November 7, 1996 to September 
3, 2003.  See AB v. Brown, 6 Vet. App. 35 (1993).

During the hearing before the Board in May 2003, the veteran 
raised the issue of entitlement to a total rating for 
compensation purposes based upon individual unemployability 
for the period in which a total schedular evaluation was not 
in effect.  The file also indicates that there is an 
unaddressed claim of entitlement to service connection for 
post-traumatic stress disorder that was received by VA in 
June 1999.  As these issues have not been adjudicated, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period from April 1, 1996 to November 6, 1996, 
major depression was manifested by mild sleep disturbance and 
anxiety productive of mild social and industrial impairment.

2.  For the period from November 7, 1996 to June 4, 2002, 
major depression was manifested by occupational and social 
impairment due to depressed mood and chronic sleep 
impairment.

3.  For the period from June 5, 2002 to September 3, 2003, 
major depression was manifested by occupational and social 
impairment due to decreased ability to regularly maintain his 
personal appearance and hygiene, and objective evidence of 
moderate difficulty in adapting to stressful circumstances, 
including work or a work-like setting, and an inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for major depression for the period from April 1, 
1996 to November 6, 1996 have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).

2.  The criteria for an increased evaluation greater than 30 
percent for major depression for the period from November 7, 
1996 to June 4, 2002 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).

3.  The criteria for a 70 percent evaluation for major 
depression for the period from June 5, 2002 to September 3, 
2003 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in February 2002, February 2003, and 
March 2004, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of the two remands which occurred during this appeal.  
All private and VA records pertinent to his psychiatric 
treatment during the periods of time at issue have been 
obtained and associated with the claims file.  His records 
pertaining to his successful claim for disability benefits 
from the Social Security Administration (SSA) have also been 
obtained for inclusion in the evidence.  He has appeared 
before the Board to provide oral testimony in support of his 
claim in May 2003.  He has also been provided with VA 
examinations during the time periods at issue which address 
the status of his psychiatric disability.  Finally, he has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this 
claim is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.  

(a.) Entitlement To An Initial Evaluation Greater Than 10 
Percent For Major Depression For The Period From April 1, 
1996 To November 6, 1996.

The evidence for the period at issue shows that the veteran 
was a "whistleblower" during his last period of active 
duty, and was responsible for calling to the attention of 
oversight authorities incidents of improper conduct by 
military personnel that he witnessed during this period of 
service.  The file includes the report of a military 
oversight investigation that indicates that the acts of 
improper conduct alleged by 


the veteran were proven to be genuine.  According to the 
veteran, his peers and superiors made him the victim of 
retaliation during his final years in uniform.  

Objective evidence relevant to the period of April 1, 1996 to 
November 6, 1996, includes only the report of a September 12, 
1996 VA examination that shows the veteran complained of 
sleep disturbance, manifested by abbreviated sleep and early 
morning awakening.  It was noted at the time of the 
examination, that the veteran appeared anxious and worried.  
He was alert and oriented on all spheres.  His behavior and 
comprehension were normal, and his response to questions was 
coherent.  Emotionally, he appeared to be under stress, 
anxious, and tense.  The veteran reported that he had retired 
from active duty in March 1996 and was unemployed at the 
time.  The diagnosis was a depressive illness.

The regulation in effect for the period from April 1, 1996 to 
November 6, 1996 was 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).  It provided for the assignment of a 10 percent 
evaluation for major depression without psychotic features 
when the severity of the psychoneurotic symptoms were less 
than the criteria for a 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

A 30 percent evaluation was warranted for major depression 
without psychotic features when there was definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and when psychoneurotic 
symptoms result in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," that 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93; 59 Fed. Reg. 4752 (1994).  The Board is bound 
by this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c) (West 2002).  

A 50 percent evaluation requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9405.

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id. 

A 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation from the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or was 
demonstrably unable to obtain or retain employment.

Applying the aforementioned criteria to the objective 
findings obtained at the September 1996 examination, the 
Board finds that the veteran's depression was manifested by 
mild sleeping problems and anxiety that was productive of 
mild social and industrial impairment, and that his 
depression from April 1, 1996 to November 6, 1996, did not 
meet the criteria for a 30 percent evaluation, as there was 
no evidence of moderate industrial impairment.  Although the 
veteran was not employed at the time of the examination, 
there was no objective opinion indicating that he was 
unemployed due to his depression.  Therefore, the claim for 
an initial evaluation greater than 10 percent for major 
depression must be denied.  

 (b.) Entitlement To An Increased Evaluation Greater Than 30 
Percent For Major Depression For The Period From November 7, 
1996 To September 3, 2003.

The evidence of record shows that the veteran was employed 
full-time as a corrections officer from November 1997 to 
March 1999.  During this employment, the veteran was again a 
"whistleblower" while employed in his post-service career 
as a corrections officer.  The veteran worked for a private 
security company that had been contracted to handle security 
at federal corrections facility, and he was responsible for 
calling to the attention of oversight authorities incidents 
of improper conduct by fellow corrections officers that he 
witnessed during his period of employment.  The veteran 
stated that he was again made the victim of workplace 
retaliation by his peers and superiors during his employment 
as a corrections officer.  

A VA outpatient counseling report dated November 12, 1997, 
shows that the veteran appeared neat, well-groomed, and in 
clean clothes.  His speech was noted as articulate and 
coherent, and there was no evidence of a thought disorder, 
disorganized thinking, or psychosis.  His perceptual 
processes were intact and his cognitive abilities were 
unimpaired.  The veteran's mood was tense and somewhat 
distraught.  He displayed an appropriate affect as to 
content, memory, judgment, and insight.  He denied having 
homicidal or suicidal ideation.  The diagnosis was 
generalized anxiety disorder with a Global Assessment of 
Functioning (GAF) score of 62, indicating mild psychiatric 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social and occupational functioning, but was 
generally functioning pretty well and was able to have some 
meaningful interpersonal relationships.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A March 3, 1999 VA examination revealed that the veteran 
complained of becoming more withdrawn from his community and 
less social than he was once was.  It was noted that the 
veteran was being treated with psychotropic medication for 
his depression.  He was alert and oriented on all spheres, 
cooperative with the examiner, and displayed appropriate 
behavior.  The veteran was clean and well groomed, with a 
mildly depressed mood and moderately constricted affect.  
There was no evidence of homicidal or suicidal ideation, 
psychotic symptoms, or anxiety.  His memory, cognition, 
language, executive functions, and judgment were noted as 
within normal limits.  The diagnosis was depression, in 
partial remission, with a GAF score of 68, indicating mild 
psychiatric symptoms, such as depressed mood and mild 
insomnia, or some difficulty in social and occupational 
functioning, but was generally functioning pretty well and 
was able to have some meaningful interpersonal relationships.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  

The SSA determined that the veteran was entitled to receive 
SSA disability benefits due to his psychiatric disability as 
of March 27, 1999, which was the date on which he last worked 
for the private security company.

In a statement dated June 5, 2002, the veteran's spouse 
reported that the veteran underwent a decline in his personal 
grooming and hygiene habits and only attended to his own 
grooming and hygiene if he had to leave his home.  

A December 22, 2002 VA examination and examiner's addendum 
revealed complaints of constantly feeling sad and fatigued, 
with no energy and little sleep.  He felt stressed being 
outside of his home and was secluded, socially withdrawn, and 
spent the greater part of his day laying in bed.  He 
described his mood as depressed, with "psychomotor 
[slowing]," anhedonia, and decreased motivation.  It was 
reported that the veteran was alert, awake, and oriented on 
all spheres.  He was neat and well groomed, and cooperative 
with the interviewer.  The veteran subjectively rated his sad 
mood as "8" on a scale of 0 to 10, with 10 being the 
greatest score for severity, with a "10" in the mornings 
and a "7" in the later part of the day.  He stated that he 
felt anxious all the time and avoided anything that bothered 
him.  His speech was at a normal rate, but monotonous.  His 
thought processes were logical and goal directed.  The 
veteran denied suicidal or homicidal ideation, and delusions, 
hallucinations, and obsessions.  His attention, 
concentration, and memory were assessed as good.  The 
diagnosis was major depressive disorder, with a depressed 
mood, anhedonia, "psychomotor [slowing]," isolation, and 
hopelessness, with anxiety.  The GAF score was 55, indicating 
moderate psychiatric symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social and occupational functioning, such as 
few friends, conflicts with peers and co-workers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  

A VA psychology progress report dated January 29, 2003 shows 
that the veteran complained of depression, fatigue, social 
isolation, anhedonia, impaired concentration, and daily 
inactivity due to impaired self-motivation.  He reported that 
he had decreased interest and a lack of concentration when 
reading and watching television.  He was oriented on all 
spheres and was alert and coherent, with intact thought 
processes and no psychotic symptoms.  The veteran denied 
suicidal or homicidal ideation.  His affect was flat and 
narrow in range, and his speech was slow.  He admitted to 
being suspicious of strangers.  The diagnosis was major 
depressive disorder.

A VA counseling report dated April 29, 2003 shows that the 
veteran was tired and experienced sleeping problems.  He 
stated that he did not feel comfortable leaving his house.  
He was oriented on all spheres, with intact thought 
processes.  He denied suicidal or homicidal ideation.  His 
affect was flat, but showed good concentration and memory 
recall.  The diagnosis was depressive disorder, with 
obsessive features.  

A VA counseling report dated May 13, 2003 shows that the 
veteran was depressed and obsessed with his pending federal 
case associated with his "whistleblowing."  He was oriented 
on all spheres, with intact thought processes, no confusion, 
delusions or hallucinations, or suicidal or homicidal 
ideation.  His affect was flat and his speech was monotonal.  
The diagnosis was depressive disorder, with obsessive 
features.

In May 2003, the veteran and his spouse testified before the 
Board, sitting at the RO, that the veteran's depression was 
manifested by social isolation, avoidance of crowds, 
suspiciousness of strangers, sleeping problems, panic and 
anxiety attacks, fatigue, poor results and/or undesirable 
side effects from psychotropic medication prescribed for his 
depression and sleeping problems, impaired concentration 
abilities, shortened attention span, avoidance of external 
stimuli that would remind him of the military and anger him, 
including broadcasted and written media, and feelings of 
fear, persecution, gloominess, and hopelessness.  The 
veteran's spouse testified that she had to do all of the 
driving to transport the veteran as his impaired mental state 
made it unsafe for him to operate a motor vehicle.  

The report of a private psychiatric evaluation conducted on 
July 7, 2003, shows that the veteran was fully oriented, 
attentive, responsive, and cooperative with the examiner.  
His speech and verbalizations were reported as without 
production distortions, were coherently offered, and were 
appropriate to context.  His affect was dysphoric and his 
mood depressed.  There was no memory dysfunction.  Symptoms 
included anhedonia, appetite disturbance with weight changes, 
sleep disturbance, decreased energy, feelings of 
worthlessness, and difficulty concentrating.  There was no 
suicidal or homicidal ideation.  The diagnosis was depressive 
disorder, with impairment on the personal, cognitive, 
emotional, and interpersonal levels.  Functional limitations 
due to the veteran's service-connected psychiatric disorder 
were:

(1.)	Mild restriction of activities of daily living.
(2.)	Moderate difficulties in maintaining social 
functioning.
(3.)	Moderate difficulties in maintaining concentration, 
persistence, or pace.
(4.)	One or two episodes of decompensation of extended 
duration.
 
The examiner's summary conclusions regarding the veteran's 
sustained concentration and persistence were:

(1.)	No significant limitations on his ability to remember 
locations and work-like procedures.
(2.)	No significant limitations on his ability to 
understand and remember very short and simple 
instructions.
(3.)	Moderately limited ability to understand and remember 
detailed instructions.
(4.)	Moderately limited ability to carry out very short 
and simple instructions.
(5.)	Moderately limited ability to carry out detailed 
instructions.
(6.)	Moderately limited ability to maintain attention and 
concentration for extended periods.
(7.)	Moderately limited ability to perform activities 
within a schedule, maintain regular attendance, and 
be punctual within customary tolerances.
(8.)	Moderately limited ability to sustain an ordinary 
routine without special supervision.
(9.)	Moderately limited ability to work in coordination 
with or proximity to others without being distracted 
by them.
(10.)	Moderately limited ability to make simple work-
related decisions.
(11.)	Moderately limited ability to complete a normal 
workday and workweek without interruptions from 
psychologically based symptoms and to perform at a 
constant pace without an unreasonable number and 
length of rest periods.

The examiner's summary conclusions regarding the veteran's 
social interaction were:

(1.)	Moderately limited ability to interact appropriately 
with the general public.
(2.)	Moderately limited ability to ask simple questions or 
request assistance.
(3.)	Moderately limited ability to accept instructions and 
respond appropriately to criticism from supervisors.
(4.)	Moderately limited ability to get along with co-
workers or peers without distracting them or 
exhibiting behavioral extremes.
(5.)	Moderately limited ability to maintain socially 
appropriate behavior and to adhere to basic standards 
of neatness and cleanliness.

The examiner's summary conclusions regarding the veteran's 
adaptation were:

(1.)	Moderately limited ability to respond appropriately 
to changes in the work setting.
(2.)	Moderately limited ability to be aware of normal 
hazards and take appropriate precautions. 
(3.)	Moderately limited ability to travel in unfamiliar 
places or use public transportation.
(4.)	Moderately limited ability to set realistic goals or 
make plans independently of others.

The regulations for rating psychiatric disabilities were 
revised on November 7, 1996.  Compare 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996), with 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2004).  From November 1996 to September 
2003, the veteran's service-connected major depression was 
assigned a 30 percent disability rating.  Assignment of a 30 
percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, or mild memory loss, 
such as forgetting names, directions, or recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).

Assignment of a 50 percent evaluation for major depressive 
disorder is warranted when the evidence demonstrates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
such as retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Assignment of a 70 percent evaluation for major depressive 
disorder is warranted when the evidence demonstrates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  Id. 

Assignment of a 100 percent evaluation for major depressive 
disorder is warranted when the evidence demonstrates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the objective evidence to the aforementioned 
criteria, the Board finds that the veteran's major depressive 
disorder did not meet the criteria for a rating greater than 
30 percent for the period from November 7, 1996 to June 4, 
2002.  The evidence pertinent to this time period shows that 
the veteran's GAF score ranged from 62 to 68, indicating that 
had mild psychiatric symptoms, such as depressed mood and 
mild insomnia, or some difficulty in social and occupational 
functioning, but was generally functioning pretty well and 
was able to have some meaningful interpersonal relationships.  
The examinations conducted during this period show that the 
veteran's psychiatric symptoms were primarily manifested by 
depressed mood and chronic sleep impairment which produced 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but that he was able to function 
satisfactorily, with routine behavior, self-care, and normal 
conversation normal.  This constellation of symptomatology is 
consistent with the criteria for a 30 percent evaluation.  
Although mild disturbances in motivation and mood were shown 
during the period of November 7, 1996 to June 4, 2002, the 
criteria for a 50 percent evaluation were not met, as the 
veteran's memory, judgment, cognition, and insight were 
appropriate and within normal limits, and his perceptual 
processes were intact.  Accordingly, during the period of 
November 7, 1996 to June 4, 2002, a 30 percent evaluation, 
but no more, for major depression is warranted.

However, the objective evidence demonstrates that as of June 
5, 2002, the veteran was shown to have underwent a decline in 
his overall ability to function both occupationally and 
socially.  The veteran's spouse noted that there had been a 
decline in his personal hygiene.  The VA examination 
conducted in December 2002, assigned a GAF score of 55, 
indicating moderate psychiatric symptoms or moderate 
difficulty in social and occupational functioning.  
Furthermore, the evidence from this time forward, until 
September 4, 2003, shows that his psychiatric symptoms were 
primarily manifested by a flattened affect, difficulty in 
understanding complex commands, memory impairment, 
disturbances of personal self-motivation and depressed mood, 
a decreased ability to regularly maintain his personal 
appearance and hygiene, moderate difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting, and an inability to establish and maintain effective 
relationships.  The Board concludes that manifestations of 
the veteran's service-connected major depression more closely 
approximate the criteria for a 70 percent evaluation from 
June 5, 2002 to September 3, 2003.  See 38 C.F.R. § 4.7.  
However, the criteria for a 100 percent evaluation has not 
been met prior to September 4, 2003, as there is no objective 
evidence of gross impairment in his thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or his own name. 

To the extent that the veteran asserts that the 
determinations of the SSA regarding the severity of his 
psychiatric disability should be mirrored by VA, the Court 
has held that although findings made by the SSA are relevant 
and must be considered, SSA administrative decisions and 
regulations are not binding on VA or the Board.  Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against increased ratings in excess of 
those assigned herein, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent for major 
depression for the period from April 1, 1996 to November 6, 
1996, is denied.

An increased evaluation greater than 30 percent for major 
depression for the period from November 7, 1996 to June 4, 
2002, is denied.

A 70 percent evaluation, and no higher, for major depression 
for the period from June 5, 2002 to September 3, 2003, is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


